Title: From Benjamin Franklin to ——— Pilloust, 18 October 1784
From: Franklin, Benjamin
To: Pilloust, ——


				
					Sir,
					Passy, Oct. 18. 1784
				
				I have this Day received the Letter you did me the honour of writing to me the eighth Instant, respecting the Claims of twenty Volunteers against Captain Cunningham. Some or other of these People have been continually applying to me personally or by Letter for near seven Years past; and, I have as constantly told them, that I had no Concern in the Equipment of that Privateer, that it was to Capt. Cunning-himself they ought to apply, and make their Demand of him, that I had no Power of compelling him to pay them, but that they might doubtless obtain what should be found justly due to them, if on his Refusal they would sue him either here or in America. I undertook to forward their Power of Attorney for that Purpose to a Friend in Philadelphia, and I did so, with a Recommendation of the Affair to his diligent Endeavours in their Favour; but as I never receiv’d any Answer, it is possible that my Letter miscarried, as many did during the War. Having since seen Capt. Cunningham, I mentioned the matter to him, and his Answer as near as I can recollect was to

this purpose, that nothing was in Justice due from him to those Volunteers; for that as soon as they came to Sea they mutinied on pretence that they had not receiv’d the Advance Money which they said had been promised them; that finding them bad Hands and likely to be troublesome, he agreed to discharge them and give them leave to go home; and for that purpose he gave them a Prize loaded with Wood which he had taken, which they accepted and left him: but that getting all drunk, they let the Vessel run aground on the Coast of England, and suffered themselves to be taken Prisoners in that Condition by some Fishermen. Capt. Cunningham has since resided so long in France as to build and fit out a Ship at Nantes, and he has been twice at Dunkirk: And he now uses the Trade between France & America. If they can make good their Claims against him, it is astonishing that they did not arrest him at Dunkirk. When I hear again of his Arrival in France, I will acquaint you with it, and they may then take such Steps as they shall be advis’d to. I have the honour to be Sir, Your most obedient humble Servant
				
					B. Franklin
				
			 
				[In Franklin’s hand:] Concerning Capt. Cunningham’s Volunteers
			